United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Alexandria, VA, Employer
__________________________________________
Appearances:
Lonnie L. Boylan, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-430
Issued: August 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On December 18, 2013 appellant, through her representative, filed a timely appeal from a
July 17, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for an employment-related injury. The Board docketed the appeal as
No. 14-430.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
On August 26, 2012 appellant, then a 59-year-old travel manger/specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained an aggravation of a
preexisting lumbar condition due to factors of her federal employment. In a narrative statement,
she indicated that her original right ankle injury occurred on March 1, 2009. The record contains
an August 30, 2012 memorandum indicating that appellant previously filed a claim for a
traumatic injury sustained on March 1, 2009 under OWCP File No. xxxxxx361. By decision
dated October 15, 2012, OWCP denied appellant’s occupational disease claim on the basis that
the medical evidence failed to establish a causal relationship between her diagnosed conditions
and the implicated employment factors. On May 13, 2013 appellant, through her attorney,
requested reconsideration and submitted an April 25, 2013 report from Dr. D. Todd Rose, a

Board-certified orthopedic surgeon, who indicated that appellant had degenerative disc disease at
L4-5 and L5-S1, which was progressive in nature, and had a previous injury that resulted in a
fusion of her right ankle. Dr. Rose opined that appellant’s right ankle injury and the repetitive
twisting, bending, reaching and walking required to complete her federal duties significantly
increased the accelerated progression of her lumbar condition. Appellant also submitted a
March 22, 2011 report by Dr. Albert W. Marr, a Board-certified orthopedic surgeon, who opined
that appellant had a 45 percent permanent impairment of the right lower extremity. Additionally,
on August 22, 2011 an OWCP medical adviser concurred with Dr. Marr’s impairment rating and
indicated that appellant had an accepted case under File No. xxxxxx361 for a number of
conditions, including right ankle fracture and aggravation of lumbar degenerative disc disease.
By decision dated July 17, 2013, OWCP denied modification of its October 15, 2012 decision.
Decisions of OWCP shall contain findings of fact and a statement of reasons.1 The
record contains evidence to suggest that appellant’s case may have already been accepted for an
aggravation of lumbar degenerative disease under OWCP File No. xxxxxx361. The absence of
evidence from this claim precludes the Board from properly reviewing OWCP’s decision.
OWCP procedures provide that cases should be doubled when a new injury case is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the
body.2 The Board finds that OWCP failed to properly combine the cases. As the case record
submitted to the Board would not permit an informed adjudication of the case, the Board finds
that the case is not in posture for decision.
Consequently, the case will be remanded for OWCP to combine the current case record
with File No. xxxxxx361 and properly adjudicate the issue of whether appellant met her burden
of proof to establish that she sustained an aggravation of a preexisting lumbar condition in the
performance of duty causally related to factors of her federal employment. Following this and
such other development as deemed necessary, OWCP shall issue a de novo decision.

1

See 20 C.F.R. § 10.126.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).

2

IT IS HEREBY ORDERED THAT the July 17, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this order.
Issued: August 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

